473 F.Supp. 786 (1979)
Kyriaki Cleo KYRIAZI, Plaintiff,
v.
WESTERN ELECTRIC CO. et al., Defendants.
Civ. A. No. 475-73.
United States District Court, D. New Jersey.
July 17, 1979.

ORDER
In light of the Supreme Court's opinion in Great American Federal Savings & Loan Association v. Novotny, ___ U.S. ___, 99 S.Ct. 2345, 60 L.Ed.2d 957 (1979).
It is on this 17 day of July, 1979,
ORDERED that this Court's opinion of October 30, 1978, 461 F.Supp. 894, be, and it hereby is, vacated insofar as it holds that defendants are liable under Title 42 United States Code, § 1985(3).